In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                              No. 06-19-00096-CV



 SENTRY SELECT INSURANCE CO., AS SUBROGEE OF SULPHUR SPRINGS FORD
      LINCOLN, INC. D/B/A BRIAN TOLIVER FORD LINCOLN, Appellant

                                       V.

MCRIGHT-SMITH CONSTRUCTION, LLC, F/K/A IAM CONSTRUCTION, LLC, Appellee



                    On Appeal from the 62nd District Court
                          Hopkins County, Texas
                         Trial Court No. CV43564




                  Before Morriss, C.J., Burgess and Stevens, JJ.
                   Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:       January 13, 2020
Date Decided:         January 14, 2020




                                                2